DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1, 4, and 6-10 stand rejected under Section 102.  Claims 5, 9, 11, and 12 stand rejected under Section 103.  Claims 10-12 stand objected to for informalities.  Claims 2 and 3 were previously canceled.
Applicants amended claims 1 and 10.  Applicants argue that the application is in condition for allowance.
Turning first to the objections: Applicants’ amendment addresses the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections are withdrawn.
Section 102 and Section 103: Applicants have amended claims 1 and 10 to limit the location of the first metal pad to a boundary and side of the metal pad stack that faces the display area.  This is not found in the prior art.  Therefore, the rejections of claims 1 and 4-12 are withdrawn.
Updated searches yielded no further art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1 and 4-12 are allowed. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for part of this examiner’s amendment was given in an interview with applicants’ representative, Mr. Michael Fainberg, on Thursday, June 17, 2021.1
The application has been amended as follows: 
Claim 1, line 14: After “first metal”, add “pad”.
Claim 1, line 20: Change “closed” to “close”.
Claim 1, line 21: Change “closed” to “close”. 
Claim 10, line 13: After “first metal”, add “pad”.
Claim 10, line 14: Change “closed” to “close”.
Claim 10, line 15: Change “closed” to “close”.

Reasons for Allowance
Claims 1 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein the first metal pad is disposed to only cover a 
With regard to claims 4-12: The claims have been found allowable due to their dependency from claim 1 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Victoria K. Hall/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Mr. Fainberg agreed to the amendment that changed “closed” to “close”.  After the interview, the Office identified another minor informality—the inconsistency between the newly added “first metal” limitation as compared to the “first metal pad” in the previous claims, and amended the newly added “first metal” to read as “first metal pad”.